Citation Nr: 1601522	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-36 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for side pains.  

2.  Entitlement to service connection for chest pains.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an initial disability rating in excess of 10 percent for allergic rhinitis.

8.  Entitlement to a higher initial rating in excess of 30 percent for disfigurement of the neck, residuals of alopecia areata.    
9.  Entitlement to a higher initial rating in excess of 10 percent for unstable scar, back of neck, residuals of alopecia, previously rated as alopecia areata.  

10.  Entitlement to an initial compensable rating for tinea cruris and lichen simplex chronicus, lumbar back and medial buttocks, with scarring.  

11.  Entitlement to an initial compensable rating for dyshidrotic eczema, feet.  

12.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, May 2010, March, May, and June 2012, and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2008, service connection was denied for pes planus (claimed as feet), headaches, lower buttocks pain, a skin disability, PTSD with sleep disorder and nervousness (drinking), side pain, and chest pain.  The Veteran timely perfected an appeal regarding the issues of service connection for headaches, PTSD, side pain, and chest pain and pes planus, with the Veteran clarifying that he sought service connection for a skin condition of the feet with regard to the latter issue.  

Regarding PTSD, the Board notes that the Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD with sleep disorder and nervousness (drinking) as encompassing entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and PTSD, regardless of the precise diagnosis. 

The May 2010 rating decision granted service connection for skin conditions, to include tinea cruris and lichen simplex chronicus, lumbar back and medial buttocks, with an initial noncompensable rating assigned, effective December 20, 2007, and denied service connection for dyshidrotic eczema of the feet.  The Veteran timely perfected an appeal regarding the initial rating assigned for the skin disability of the lumbar back and medial buttocks.  As explained below, following the last adjudication of this issue, new evidence was obtained by the RO pertaining to the skin disability of the lumbar back and medial buttocks which has not been considered by the RO in a supplemental statement of the case (SSOC) or rating decision.  

In a March 2012 rating decision, service connection for dyshidrotic eczema of the feet was granted, with an initial noncompensable rating assigned, effective December 20, 2007.  The Veteran submitted a timely notice of disagreement with the initial rating in May 2012.  As explained below, a statement of the case has not been issued regarding this issue.  

In a May 2012 rating decision (notice of which was issued in June 2012), service connection for bilateral hearing loss and tinnitus was denied along with entitlement to TDIU.  The Veteran timely perfected an appeal of the hearing loss, tinnitus, and TDIU issues.  The May 2012 rating decision also granted service connection for allergic rhinitis, with initial rating of 10 percent assigned, effective December 8, 2009.  The Veteran timely perfected an appeal regarding the initial rating assigned.  

In a June 2012 rating decision, service connection for alopecia areata was granted, with a noncompensable rating assigned, effective December 8, 2009.  The Veteran timely perfected an appeal regarding the initial rating assigned.  

Finally, in a January 2014 rating decision, service connection was granted for disfigurement of the neck, as residuals of alopecia areata.  While the Veteran submitted a timely notice of disagreement, a statement of the case has not been issued.  

The Veteran provided testimony during a videoconference hearing in October 2015.  A transcript has been associated with the claims file.  

In December 2015, the Veteran submitted a waiver of local jurisdiction in regard to an October 2015 letter from his private psychiatrist which he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The issues of entitlement service connection for headaches, bilateral hearing loss, and tinnitus; entitlement to a higher initial ratings for allergic rhinitis, disfigurement of the neck, unstable scar, back of neck, tinea cruris and lichen simplex chronicus, lumbar back and medial buttocks, with scarring, and dyshidrotic eczema, feet; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  During the Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issues of entitlement to service connection for side pains and chest pains.

2.  The Veteran's acquired psychiatric disabilities, including major depressive disorder and PTSD, were incurred due to or as a result of his service-connected skin disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to service connection for side pains and service connection for chest pains are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Side Pains and Chest Pains

During the October 2015 Board hearing, the Veteran stated that he would like to withdraw his appeal for entitlement to service connection for side pains and chest pains.  See Board Hearing Transcript (Tr.) at 2.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal during his hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claims and the appeal for service connection for side pains and chest pains is dismissed.

Acquired Psychiatric Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2015).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 1154(b).

VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he incurred an acquired psychiatric disability during service and as a result of his service-connected skin disabilities.  

Service treatment records are negative for any evidence of psychiatric symptoms, treatment, or diagnoses, although they do document the onset of the Veteran's skin disabilities, which are currently service-connected.  In a May 2008 PTSD Questionnaire, the Veteran described how he experienced mental stress because of the onset of his skin disabilities during service and because he was not receiving proper treatment.  He stated that he spent his whole career in the military wondering if he was dying from something.  During the Board hearing, the Veteran reported that he was afraid that he would be quarantined in Korea and not allowed to return to the United States.  See Board Hearing Tr. at 4.  

In addition, in a May 2008 statement, the Veteran's spouse recounted conversations she had with the Veteran while he was in the military where the Veteran discussed his psychiatric symptoms, such as suicidal thoughts, because he wasn't getting the proper treatment for the skin conditions on his feet and buttocks and his hair loss.  She stated that he was mentally stressed and became very angry at the military.  

There are several pieces of evidence from the Veteran's mental health treatment providers that are in favor of the claim.  In a February 2010 private letter, the Veteran's treating psychiatrist at the time, Dr. C.P., stated that the Veteran experienced depression as a result of multiple medical problems, including his service-connected skin disabilities, and feeling that he has been unfairly treated by the agencies who were supposed to provide care and compensation for him.  The Veteran reported that his severe skin disabilities on his feet, head, and lower back cause him shame and embarrassment.  The psychiatrist diagnosed major depression, recurrent, severe, and PTSD based on his reports.  

A statement dated in September 2012 was submitted from a VA staff psychiatrist, Dr. K.R., who provided treatment to the Veteran in a VA Day Hospital Program, an intensive outpatient psychiatric treatment program, from April 2010 through June 2010 and in a VA Psychosocial Rehabilitation and Recovery Center program from 2010 until late 2011.  The psychiatrist diagnosed major depressive disorder, severe, recurrent, based on this ongoing contact with the Veteran and expressed strong, unqualified support of the Veteran's service-connection claim for major depressive disorder.  

Dr. K.R. explained that prior to service, the Veteran did not have any depression or anxiety symptoms.  However, after the Veteran developed the skin symptoms during service, his psychiatric symptoms began because he did not understand the cause of his skin disabilities, he was teased by fellow soldiers, he was berated by his sergeant for repeatedly going to sick bay, and was afraid he would get quarantined in Korea and not be allowed to return home.  The psychiatrist stated that the Veteran developed depressive and anxiety symptoms as a result of his military experience, which continued after service.  The psychiatrist stated that the Veteran is prone to rumination about his skin disorder, including anxiety and fear about the severity of it and concerns about improper diagnosis and treatment.  He isolates himself from friends and family due to embarrassment over his skin condition and reports poor concentration, irritability, and feelings of hopelessness.  The psychiatrist opined that the Veteran's depressive disorder is at least as likely as not directly due to his skin condition and the severe distress that it causes him.  

In another opinion dated in September 2012, the Veteran's treating psychiatrist, Dr. J.D., reported treatment since 2008 for major depression, PTSD, and adjustment to medical condition, namely chronically disseminated eczema.  The psychiatrist stated that the Veteran reports feeling terrified during service when he developed his skin disabilities because he thought it may be contagious and that he would not be able to go home.  After discharge from service, the Veteran endorsed symptoms such as insomnia, isolation, nightmares, depression, and hypervigilance, which the psychiatrist stated were compatible with PTSD and more likely than not stemmed from his time in service.  

In an October 2015 statement, Dr. J.D. reiterated the Veteran's reports that when his skin symptoms began during service, he was not told a diagnosis, whether they were contagious, or whether he would be allowed to return to the United States.  Dr. J.D. stated that this was understandably traumatic for the Veteran and triggered his PTSD symptoms.  The psychiatrist stated that the Veteran has difficulty doing anything that involves being around people, which increasingly limits his involvement with this wife and children.  Dr. J.D. stated that the Veteran initially dealt with this by being a "workaholic," but now that he can no longer work, his symptoms have continued to diminish his quality of life.  The psychiatrist stated that more likely than not this problem began when he was in the service.  

In addition to these opinions from the Veteran's treatment providers, VA treatment records document continued treatment for major depressive disorder and PTSD, with the Veteran's consistent reports of onset during service as a result of his skin disabilities and aggravation due to his current skin symptoms and treatment.  

The Veteran received a VA examination in March 2010, where the Veteran's report regarding the onset and course of his psychiatric symptoms were consistent with that previously reported above.  The examiner diagnosed major depressive disorder.  In the opinion section, the examiner cited to a few pieces of evidence, which included evidence in favor of a finding of a nexus between the Veteran's major depressive disorder and his skin disabilities and two treatment notes dated om 2008 where a depression screen was negative and where skin problems were not found by history or examiner's review.  The examiner stated that based on the information cited, as well as the information given during the interview, it is less likely than not that the Veteran's major depressive disorder is secondary to his current skin condition.  The examiner stated that it seems more likely secondary to his unemployment.  

The Board notes that apparently the Veteran was provided with a second VA examination in March 2012.  A report from a General Medical Examination indicates that a mental health examination was conducted at that time; however, the report has not been associated with the claims file.  

Nevertheless, the Board concludes that given the significant evidence in favor of the claim from the Veteran's mental health treatment providers, who have treated the Veteran continuously for more than eight years, the claim can be granted regardless of the absence of a March 2012 VA examination report.  All three of the Veteran's treatment providers have diagnosed the Veteran with major depressive disorder and/or PTSD.  While service treatment records do not document the incurrence of psychiatric symptoms at that time, they do document the onset of the Veteran's skin disabilities.  Statements from the Veteran's spouse, who knew and spoke with him while he was in service, credibly corroborate that the Veteran's psychiatric symptoms began during service as a result of the incurrence of his skin disabilities, the alleged in-service stressor, and that they have continued ever since.  

Each of the Veteran's psychiatrists noted the Veteran's history regarding the onset of his skin and psychiatric symptoms, found that both sets of symptoms started during service and have continued since, and found that the Veteran's psychiatric symptoms are etiologically linked to the service-connected skin disabilities.  While the March 2010 VA examiner opined that the Veteran's major depressive disorder is not etiologically related to service or his service-connected skin disabilities, the examiner failed to provide a rationale for the opinion other than the disability was more likely related to the Veteran's unemployment.  This is not an adequate rationale for VA compensation purposes.  Moreover, the October 2015 letter from Dr. J.D. stated that focusing on work had been a coping mechanism for the Veteran to deal with his psychiatric symptoms and so, while such symptoms may have worsened when he stopped working, they were continuously present and existed prior to his unemployment.  

Given the competent, credible, and consistent reports of the Veteran and his spouse, given the significant amount of evidence from the Veteran's long-time psychiatrists, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for the Veteran's acquired psychiatric disabilities, namely major depressive disorder and PTSD.  


ORDER

The claim for service connection for side pains is dismissed.

The claim for service connection for chest pains is dismissed.

Service connection for an acquired psychiatric disability is granted.  


REMAND

The last VA treatment of record is dated in December 2013, more than two years ago.  The record demonstrates that the Veteran received regular VA treatment throughout the claim for each of the issues remaining on appeal.  As such records may be relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  

Regarding VA treatment records, the Board specifically notes that during the Board hearing, the Veteran reported that his treating VA neurologist, Dr. C. Orfei, had specifically found that his current headache disability was proximately related to his service-connected allergic rhinitis.  See Board Hearing Tr. at 9.  The Board notes that records from this physician dated from May 2010 to November 2011 are currently of record.  However, there are no records opining on the etiology of the headache disability.  

Similarly, related to the claim for a higher initial rating for allergic rhinitis, the Veteran stated during the Board hearing that his VA primary care provider, Dr. D. Rogers, noted the presence of nasal polyps.  See Board Hearing Tr. at 23.  Again, VA records in the claims file from this treatment provider do not document the presence of nasal polyps.  

Therefore, on remand, in addition to obtaining all relevant VA treatment records, the Board requests that the RO ensure that all records from both Dr. C. Orfei and Dr. D. Rogers are obtained.  

Once all outstanding treatment records have been obtained, if there is any evidence of a worsening of the service-connected skin disabilities of the head, neck, back, buttocks, and feet or allergic rhinitis disability, provide a new VA examination to assess the current severity of said disability(s).  

Turning to the bilateral hearing loss and tinnitus claims, in August 2010, the Veteran authorized VA to obtain "hearing" treatment conducted on December 7, 2009, with Well Group Health Partners.  The record does not demonstrate that such records have been obtained.  The Board notes that during the October 2015 hearing, the Veteran reported that he had been diagnosed with bilateral hearing loss during a private audiogram, but that he could not remember the name of the provider at the hearing.  As records from this private provider may be relevant, all necessary steps should be completed to obtain them.  38 U.S.C.A. § 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994).  

In addition, during the April 2012 VA audiology examination, the examiner stated that the audiogram revealed poor inter-test reliability and the results were, therefore, not valid for rating purposes.  However, the examiner did not explain why there was poor inter-test reliability.  The examiner further stated that "the use of a speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of pure tone average and speech discrimination scores inappropriate."  The examiner did not further explain what was meant or encompassed by language difficulties, cognitive problems, or "etc."  The Board finds that the examiner's explanations for the findings, or lack thereof, are inadequate for the purpose of evaluating the Veteran's claim for bilateral hearing loss.  The examiner did not indicate that valid audiogram results were unattainable or that there was a deficiency in the Veteran's effort.  Furthermore, the claims file does not demonstrate the type of cognitive or language problems that would make valid audiology results unattainable.  

Regarding the etiology of tinnitus, the April 2012 VA examiner simply stated that an opinion could not be provided without valid audiometric findings.  

As such, the Board concludes that a new VA examination should be provided in order to obtain valid test results and obtain complete etiology opinions.  If the examiner finds that such results are once again not obtained, the examiner must explain in detail why this is the case and should specifically state whether there is anything that can be done to assist in obtaining valid hearing results or whether the inability to obtain valid results has anything to do with the Veteran's effort.  

If and when valid audiology results have been obtained, if a current hearing loss disability is demonstrated in either ear, the Board requests that the VA examiner review the claims file and specifically consider that there was a significant hearing threshold shift during service between March 1986 and October 1988 audiograms.  As such, the VA examiner should opine as to whether the Veteran's current hearing loss is etiologically related to service, including in-service noise exposure and the hearing threshold shift during service.  

Regarding tinnitus, an etiology opinion must be obtained, regardless of whether valid audiometric test results are obtained.  

As noted above, the Veteran disagreed with the March 2012 rating decision which granted service connection for dyshidrotic eczema of the feet and assigned an initial noncompensable disability rating.  He also disagreed with the January 2014 rating decision which granted service connection for disfigurement of the neck, residual of alopecia, and assigned a 30 percent disability rating.  A statement of the case has not been issued as it relates to either issue.  The Board is, therefore, required to remand the case for issuance of the statement of the case.  Manlicon v. West, 
12 Vet. App. 238 (1999).  

The Board finds that the claim for a higher initial rating for unstable scar, back of neck, residual of alopecia areata, is inexplicably intertwined with the rating of disfigurement of the neck, as both involve the skin of the neck and are residuals of service-connected alopecia areata.  As such, both issues must be remanded and adjudicated together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Regarding the claim for an initial compensable rating for tinea cruris and lichen simplex chronicus, lumbar back and medial buttocks, with scarring, the Board notes that following a March 2012 statement of the case, a relevant VA examination was obtained by the RO in October 2013 and January 2014.  However, the issue was not then readjudicated with consideration of the new evidence of record in a supplemental statement of the case or rating decision.  As this evidence was obtained by the RO and a waiver has not been submitted regarding this evidence, a remand is required.  

Finally, the claim for TDIU is inextricably intertwined with the issues being remanded herein and with the grant of service connection for an acquired psychiatric disability above.  As such, the issue of TDIU must be remanded to allow for the adjudication of the issues remanded herein and the assigned of an initial rating for an acquired psychiatric disability.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since December 2013, and specifically all records of treatment with Drs. C. Orfei and D. Rogers, and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Take all steps necessary to obtain records associated with December 7, 2009, hearing treatment with Well Group Health Partners.  If necessary, ask the Veteran to provide new releases authorizing VA to obtain these records.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once the above development has been completed, provide the Veteran with a VA audiology examination with a qualified physician to determine whether the Veteran currently has bilateral hearing loss disability and whether any current hearing or tinnitus disability is related to service.  

Access to the claims folder, including this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to determine whether the Veteran has a current bilateral hearing loss disability.  If the examiner is unable to obtain valid audiometric test results, a thorough explanation of why this is the case must be provided.  The examiner must explain and cite evidence to support a finding that the Veteran is unable to provide valid audiometric test results.  If the failure to obtain valid results is due to the Veteran's effort or lack thereof during testing, this must be explicitly explained.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss and tinnitus disability had their onset in service or are otherwise related to a disease or injury in service, including the reported in-service noise exposure and the confirmed in-service hearing threshold shift noted between March 1986 and October 1988 audiograms.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Separately, issue an SOC regarding the issues of entitlement to an initial compensable rating for dyshidrotic eczema of the feet and an initial rating in excess of 30 percent for disfigurement of the neck, residuals of alopecia areata.

5.  Then, after taking any additional development warranted in light of the actions above, including updated VA examinations on the increased rating claims if additional outpatient records secured reflect a worsening of any condition, readjudicate the remaining claims, including consideration of all evidence received since the most recent adjudication of each claim, and issue a SSOC, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


